Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to application 17/303,783 filed 6/7/2021.
An interview was held 9/7/2021.  Examiner thanks Attorney Dan Hussain for continuously being open and available to interviews which has had a tremendous impact on the expedited prosecution of applications.
A terminal disclaimer has been filed and approved to overcome double patenting.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Hussain on 9/7/21.

3.	Please amend the independent claims (1, 17, 18) to read:

1.	A system for a virtual assistant platform, comprising:
at least one memory device that stores computer-executable instructions; and
at least one processor configured to access the memory device, wherein the processor is configured to execute the computer-executable instructions to implement:

a plurality of action agents to perform one or more actions in response to the parsed user input, the contextual data, and/or the at least one information value; and
at least one masterbot to arbitrate an activation of the plurality of information agents and the plurality of action agents, the masterbot comprising:
an action agent selector module to select an appropriate action agent;
a prerequisite validator module to validate that one or more prerequisite conditions of the selected action agent have been met, and to activate one or more specific information agents with a relationship connection to the selected action agent to obtain one or more information values when the one or more prerequisite conditions have not been met; and
an action invocation module to perform one or more selected actions of the selected action agent.

2.	The system of claim 1, wherein at least one set-value connection interrelates a given action agent and a given information agent via at least one set-value action, wherein the set-value action for the given action agent is used to set an information value for the given information agent which is later used by the given information agent.

3.	The system of claim 1, wherein at least one inference connection interrelates two information agents, wherein the inference connection interrelates the two information agents amongst themselves which determine when a given information agent activates one or more related information agents in order to fulfill one or more information values of the given information agent which are later used by the given information agent.

4.	The system of claim 1, wherein at least one prerequisite connection interrelates at least one information agent and at least one action agent, and wherein the prerequisite connection activates one or more prerequisite information agents to fulfill one or more prerequisite conditions for a given action agent.



6.	The system of claim 1, wherein at least one of the plurality of information agents is adapted to infer the information value from the parsed user input, wherein the inferring is activated in response to determining that a given information agent cannot obtain the information value by understanding the parsed user input directly.

7.	The system of claim 6, wherein at least one of the plurality of information agents is adapted to infer the information value by accessing one or more contextual data sources for the contextual data and is adapted to infer the information value from the parsed user input and the contextual data.

8.	The system of claim 7, wherein at least one of the plurality of information agents is adapted to query the user for the information value by generating a natural language query using a natural language generation (NLG) module, wherein the querying is activated in response to determining that the information agent cannot obtain the information value by understanding the parsed user input or inferring the information value.

9.	The system of claim 8, wherein at least one of the plurality of information agents is adapted to obtain the information value by activating one or more other information agents, wherein the one or more other information agents are activated in response to determining that  the at least one information agent cannot obtain the information value by understanding the parsed user input or inferring the information value.

10.	The system of claim 1, wherein at least one of the plurality of action agents performs the one or more actions by triggering one or more internal services to perform one or more services.

11.	The system of claim 10, wherein at least one of the plurality of action agents performs the one or more actions by accessing one or more Application Programming Interface (API) gateways to external services to perform the one or more services.

12.	The system of claim 1, wherein the system activates one or more of the information agents in order to meet one or more prerequisite connections for a given action agent, wherein the given action agent utilizes the one or more activated information agents to obtain one or more information values needed to perform the one or more actions.

13.	The system of claim 1, wherein at least one of the plurality of action agents is adapted to generate a natural language reply to the user using a natural language generation (NLG) module.

14.	The system of claim 1, wherein at least one of the plurality of action agents is adapted to change a system state.

15.	The system of claim 1, wherein the masterbot evaluates a performance of the plurality of information agents and the plurality of action agents using machine learning to adjust the activation of the information agents and the action agents.

16.	The system of claim 1, wherein the masterbot generates a response to the user using a natural language generation (NLG) module from information supplied by the information agents and/or the action agents.

17.	A non-transitory, computer-readable medium storing program code for a multi-service virtual assistant platform which, when executed by a processor, cause the processor to perform computer-executable operations to:
obtain at least one information value from a parsed user input and/or contextual data from one or more contextual data sources using a plurality of information agents, wherein the parsed user input is generated from one or more utterances received from a user;
perform one or more actions in response to the parsed user input, the contextual data, and/or the at least one information value using a plurality of action agents; and
arbitrate an activation of the plurality of information agents and the plurality of action agents, further computer-executable operations to:
select an appropriate action agent;
specific information agents with a relationship connection to the selected action agent to obtain one or more information values when the one or more prerequisite conditions have not been met; and
perform one or more selected actions of the selected action agent.

18.	A computer-implemented method for a multi-service virtual assistant platform, comprising:
obtaining at least one information value from a parsed user input and/or contextual data from one or more contextual data sources using a plurality of information agents, wherein the parsed user input is generated from one or more utterances received from a user;
performing one or more actions in response to the parsed user input, the contextual data, and/or the at least one information value using a plurality of action agents; and
arbitrating an activation of the plurality of information agents and the plurality of action agents by:
selecting an appropriate action agent;
validating that one or more prerequisite conditions of the selected action agent have been met, and activating one or more specific information agents with a relationship connection to the selected action agent to obtain one or more information values when the one or more prerequisite conditions have not been met; and
performing one or more selected actions of the selected action agent.

19.	The computer-implemented method of claim 18, wherein at least one set-value connection interrelates a given action agent and a given information agent via at least one set-value action, wherein the set-value action for the given action agent is used to set an information value for the given information agent which is later used by the given information agent.

20.	The computer-implemented method of claim 18, wherein at least one inference connection interrelates two information agents, wherein the inference connection interrelates the two information agents amongst themselves which determine when a given information .

Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach processing a spoken natural language input using a masterbot that activates information agents for obtaining values from parsed user input and action agents for performing the commands, where the information and action agents are related based on prerequisite connections.

Regarding claim 18 Kennewick, the closest art of record, teaches A computer-implemented method for a multi-service virtual assistant platform (abstract: systems and methods for receiving natural language queries…and response; fig 1; 43 computer), comprising: 
obtaining at least one information value from a parsed user input and/or contextual data from one or more contextual data sources using a plurality of information agents, wherein the parsed user input is generated from one or more utterances received from a user (10; 148 user may start a dialog with system;
0154 system agent with criteria handlers, which provide context sensitive procedures for extracting criteria or parameters from the user’s question or command; 93);
performing one or more actions in response to the parsed user input, the contextual data, and/or the at least one information value using a plurality of action agents (fig 1, 2; 91-92; 166: domain agent); and 
arbitrating an activation of the plurality of information agents and the plurality of action agents by: 
selecting an appropriate action agent (92 parser invoke the required agents; 154; 161); 
validating that one or more prerequisite conditions of the selected action agent have been met, and activating one or more information agents to obtain one or more information values when the one or more prerequisite conditions have not been met (90-94; 154-155); and 
performing one or more selected actions of the selected action agent (Kennewick 90-94 system agent, domain agent, criteria handlers;
173 results presented; 185 actions performed…results forwarded to user).  

	Kennewick teaches:
[0091] The system 90 may comprise of different types of agents. In one embodiment of the invention, generic and domain specific behavior and information may be organized into domain agents. A system agent, on the other hand, provides default functionality and basic services. The domain specific agents provide complete, convenient and redistributable packages or modules for each application area. In other words, a domain agent includes everything needed to extend or modify the functionality of the system 90 in a current or new domain. Further, domain agents and their associated data can be updated remotely over a network as new behavior is added or new information becomes available. Domain agents may use the services of other, typically more specialized, agents and the system agent. Agents are distributed and redistributed in a number of ways including on removable storage media, transfer over networks or attached to emails and other messages. The invention may provide license management capability allowing the sale of agents by third parties to one or more users on a one time or subscription basis. In addition, users with particular expertise may create agents, update existing agents by adding new behaviors and information and making these agents to other users. A block diagram of an agent architecture according to an embodiment of the invention is shown in FIG. 2.
[0092] Agents 106 receive and return events to the event manager 100. Both system agents 150 and domain agents 156 receive questions and commands from the parser 118. Based on keywords in the questions and commands and the structures of the questions and commands, the parser invokes the required agent[s]. Agents use the nonvolatile storage for data, parameters, history information and local content provided in the system databases 102. When the system starts-up or boots-up the agent manager 154 may load and initialize the system agent 150 and the one or more domain agents 156. At shutdown the agent manager unloads the agents. The agent manager 154 also performs license management functions for the domain agents 156 and content in the databases 102.
	[0093] The system agent 150 manages the criteria handlers 152, which handle specific parameters or values (criteria) used to determine context for questions and commands. Both the system agent 150 and the domain agents,156 use the criteria handlers 152. The various domain agents 156 can use the services of the system agent 150 and of other, typically more specialized, domain agents 156. The system agent 150 and the domain agents 156 use the services of the agent library 158, which contains utilities for commonly used functions. The library may include utilities for text and string handling, network communications, database lookup and management, fuzzy and probabilistic evaluation, text to speech formats, and other utilities.

[0154] Once the context for the question or command has been determined, the parser 118 can invoke the correct agent 156, 150. To formulate a question or command in the regular grammar used by agents, the parser 118 may determine required and optional values for the criteria or parameters. These criteria may have been explicitly supplied by the user or may need to be inferred. The parser 118 makes use of the criteria handlers 152 supplied by the system agent 150. The criteria handlers 152 provide context sensitive procedures for extracting the criteria or parameters from the user's question or command. Some criteria are determined by executing algorithms in the agent, while others may be determined by applying probabilistic of fuzzy reasoning to tables of possible values. 

[0166] The domain agent 156 evaluates the results of the one or more queries as they arrive. The domain agent 156 scores the relevance of the results based on results already received, the context, the criteria, the history of the dialog, the user profile 110 and domain specific information using probabilistic or fuzzy scoring techniques.

However Kennewick does not specifically teach
at least one masterbot to arbitrate an activation of the plurality of information agents and the plurality of action agents, the masterbot comprising:
an action agent selector module to select an appropriate action agent;
a prerequisite validator module to validate that one or more prerequisite conditions of the selected action agent have been met, and to activate one or more specific information agents with a relationship connection to the selected action agent to obtain one or more information values when the one or more prerequisite conditions have not been met

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 18.


6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657